Citation Nr: 1743353	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-03 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for a chronic gastrointestinal disorder, claimed as a "stomach condition" and/or H. Pylori infection.  

2.  Entitlement to service connection for ischemic heart disease, to include as a residual of exposure to Agent Orange. 

3.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with secondary major depressive disorder.

4.  Entitlement to an effective date prior to December 13, 1991 for the award of a 70 percent evaluation for posttraumatic stress disorder.

5.  Entitlement to an initial evaluation in excess of 30 percent for a bilateral hearing loss effective from September 16, 2010



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971, to include service in the Republic of Vietnam as a light weapons infantryman.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of that proceeding is of record.

In May, 2014 the Board remanded these issues the AOJ for further development.  The case is now returned to the Board.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

Based on the Veteran's original 2007 statements, in addition to the issues currently on appeal, the Veteran seeks entitlement to an earlier effective date for the award of service connection for post-traumatic stress disorder.  That claim, however, has not been developed or certified for appellate review, it is not for consideration at this time.  It is being referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record preponderates against finding entitlement to service connection for a chronic gastrointestinal disorder, claimed as a "stomach condition" and/or H. Pylori infection. 

2.  A cardiologist's review of Veteran's record revealed chronic stable angina and anterior and basal lateral ischemia. 

3.  Resolving reasonable doubt in the Veteran's favor he has ischemic heart disease that is presumed to be related to his exposure to herbicide agents while serving in the Republic of Vietnam.

4.  The Veteran's post-traumatic stress disorder is not manifested by symptoms which cause total social or occupational incapacitation.  He does not show such symptoms as a gross impairment in thought processes or communication; persistent delusions or hallucinations; a persistent danger of hurting himself or others; an intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

5.  In a May 2002 decision the Board assigned an effective date of December 13, 1991 for an award of a 70 percent rating for posttraumatic stress disorder.  The appellant did not perfect an appeal to the Board's May 2002 decision.

6.  The Veteran's contention that he is entitled to an earlier effective date for a 70 percent rating for post-traumatic stress disorder with secondary major depressive disorder is a freestanding claim of entitlement to an earlier effective date.

7.  The Veteran has not claimed clear and unmistakable error in the May 2002 Board decision.  

8.  Since September 16, 2010, the Veteran's service-connected bilateral hearing loss has been characterized by no more than Level III hearing impairment in the right ear, and Level IV hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for chronic gastrointestinal disorder, claimed as a "stomach condition" and/or H. Pylori infection, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to a rating in excess of 70 percent for post-traumatic stress disorder have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2016).

4.  The Board's May 2002 decision assigning an effective date of December 13, 1991, for a 70 percent disability rating for posttraumatic stress disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

5.  The claim of entitlement to an effective date earlier than December 13, 1991, for an award of a 70 percent disability rating for post-traumatic stress disorder with secondary major depressive disorder is dismissed as a matter of law.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

6.  The criteria for an evaluation in excess of 30 percent for bilateral hearing loss since September 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Applicable laws and regulations 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303 (a).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303 (d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  

Service connection based on herbicide agent exposure will be presumed for certain specified diseases, to include ischemic heart disease, that become manifest to a compensable degree within a specified period of time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  

Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  See id, Note 2.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2016) an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular scheduler standards.  Id.  

In general, Board decisions are final as of the date of issuance and mailing. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  A final Board decision can be challenged in four ways.  First, the United States Court of Appeals for Veterans Claims can review a Board decision where the appellant files a Notice of Appeal to the Court within 120 days of notice of the Board decision.  Second, the Board can reconsider a Board decision where the appellant files a motion for reconsideration of the decision.  Third, the Board can vacate a Board decision where the appellant files a motion to vacate the decision.  Fourth, a motion can be filed for revision of a Board decision based on clear and unmistakable error in the decision.  38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. § 20.1403 (2016); Rosler v. Derwinski, 1 Vet. App. 241, 245-46 (1991); Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Analysis 

Service connection for chronic gastrointestinal disorder

The Veteran is seeking entitlement to service connection for a chronic gastrointestinal disorder, claimed as a "stomach condition" and/or H. Pylori infection.  This claim was submitted by the Veteran in October 2008 and it was denied in a January 2009 rating decision.  

A review of the service treatment records reveals that in July 1971 the Veteran complained of diarrhea for months and that it had gotten "real bad for the last two weeks. Lomotril, kaopectate has not helped. Please evaluate."  The results of that consultation are not available.  At a November 1971 separation examination the appellant denied any history of stomach, liver or intestinal problems, and physical examination revealed a clinically normal abdomen.

A medical note from 1983 notes suspected gastritis.  The note reads - "the upper GI series showed increase in folds that may be suggestive of gastritis." 

In a 1998 medical treatment note it was noted that the Veteran had external hemorrhoids, anal fissures, and bleeding. A colonoscopy performed 10 years prior revealed hemorrhoids.  On this same treatment note the Veteran complained of passing clots of blood, and recently passing some bright red blood.  He describes a history of this going on for years, and having previous evaluation including colonoscopy, without any conclusive findings.  The Veteran stated that these episodes had occurred episodically for the prior 20 years, to include rectal bleeding three to four times a year.  The colonoscopy was negative except for hemorrhoids.  The impression was a lower gastrointestinal bleeding with a history of hemorrhoids.  The discharge summary for that admission documented that "a gastrointestinal specialist consultation was obtained and that a sigmoidoscopy showed anal fissure, external hemorrhoids and nonspecific proctitis.  Additionally, liver enzymes were normal."

In February 2007 treatment note the Veteran stated that he had episodes of dark and bright red rectal bleeding in November 2006 daily for 20 days.  He stated that there was blood on the tissue and in the commode.  He denied bleeding since.

A treatment report from VA Medical Center in Beckley dated in September 2008 shows the Veteran taking medication per a H. Pylori protocol.  The Veteran claimed that he had carried H. pylori for 38 years in initial claim letter. 

In the May 2014 remand, the Board directed that the Veteran be examined to determine whether he suffered from a chronic clinically-identifiable gastrointestinal disorder, to include a stomach disorder and/or H. Pylori infection, or residuals thereof.  If the appellant did have such a disorder the examiner was to address whether such pathology at least as likely as not had its origin during, or was in some way the result of, the Veteran's active military service.  

In May 2015, the Veteran underwent VA examination to determine whether he had an identifiable stomach or duodenum condition.  The VA examiner provided a diagnosis of Helicobacter pylori evident during an upper endoscopy, and noted mild chronic gastritis with erosive changes.  The examiner noted that it was less likely than not that the disorder claimed was incurred in or caused by the claimed in-service injury, event or illness.  

The examiner noted his review of the entire voluminous file, personal interview and examination of the Veteran.  He notes the Veteran's service treatment records were silent for evidence of gastrointestinal disorder at the time of the separation physical examination in November 1971.  The examiner discusses the Veteran's complaint of stomach pain and diarrhea for five days in July 1971, as located in the service treatment records.  The examiner noted that no diagnosis or physical examination was documented, but the Veteran was prescribed medication for his symptoms.  No follow up visit after that clinic note was included.  The examiner concluded that the service treatment records did not support a chronic gastrointestinal condition during service.  

The examiner noted gastrointestinal issues on admittance to the Clarksburg VA Medical Center in November 1998 for unrelated mental health issues. 

The examiner noted that examination of hardcopy, paper medical records from the VA Medical Center between August 1989 and November 1998 revealed multiple encounters for mental health clinic visits.  There were no gastrointestinal conditions or complaints noted in multiple mental health clinic notes, including clinic notes by psychiatric physicians.  In December 1997, the Veteran was admitted for another disability, and physical examination at admission revealed no evidence of gastrointestinal complaints or conditions.  There was no evidence of blood in the stool. A colonoscopy done in March 2007 was read as negative, however, the clinical history prior to that study noted a history of rectal bleeding, external hemorrhoids and colon polyps."

The examiner continued to review the Veteran's records and noted that in December 2009, an esophagogastroduodenoscopy revealed findings consistent with gastritis. The Veteran had antibodies for H. Pylori based on January 2014 laboratory results, however, antibody testing in the feces was negative in July 2015. A May 2015 esophagogastroduodenoscopy was consistent with mild gastritis and biopsy confirmed H. Pylori infection.  The examiner noted that the current medical treatment standard for an H. Pylori infection is a combination of prescribed medications in addition to Pepto-Bismol."

The examiner concluded that evidence in the service treatment records, and immediate and moderately distant post service records was against finding a chronic, clinically identifiable gastrointestinal disorder including a stomach disorder and or H. Pylori infection, or residuals thereof.  The examiner noted that the evidence in the more recent post service records showed intermittent rectal bleeding that had been found to be related to anal fissures and external hemorrhoids. H. Pylori infection was diagnosed following laboratory testing and biopsy. The examiner noted that a H. Pylori infection is a condition of the upper gastrointestinal system, specifically in the stomach.  Anal fissures and hemorrhoids were related to the lower gastrointestinal system. Physical examination at the time of separation from service showed no anal fissures or hemorrhoids. Evidence in the service treatment records did not support a finding of a chronic gastrointestinal condition, including H. Pylori infection during, and at the time of separation from, military service. The examiner found that the evidence did not support finding that the current H. Pylori infection diagnosis was related to any event during military service or in the immediate post service period." 

The examiner concluded the examination by finding that "it is the opinion of this examiner that the [V]eteran does not have a diagnosis of (a) gastrointestinal disorder and or/ H. Pylori infection, or residuals [thereof] that is at least as likely as not (50 percent or greater probability) incurred in or caused by (the) stomach issues rectal bleeding during service."  The examiner further found that while the Veteran had mild gastritis with a H. Pylori infection, it was less likely as not that this disorder had its origin during, or was in some way the result of, the Veteran's active military service.   

Reviewing the evidence of record and the opinion provided, the Board finds that service connection for a chronic gastrointestinal disorder, claimed as a "stomach condition" and/or H. Pylori infection, is not warranted on either a presumptive or direct basis.  The preponderance of the evidence is against finding entitlement to service connection for a chronic gastrointestinal disorder, claimed as a "stomach condition" and/or H. Pylori infection on any basis.  A gastrointestinal disorder, claimed as a "stomach condition" and/or H. Pylori infection, was not affirmatively shown to have been present during service, and  while the Veteran was treated for gastrointestinal symptoms on one occasion in July 1971, that presentation has never been linked by competent evidence to any current gastrointestinal disorder. 

The Veteran has a current diagnosis of H. Pylori infection.  That disorder was not shown in service.  The examiner concluded that the Veteran did not have evidence of a stomach condition in service or evidence of a compensably disabling ulcer within one year after separation from active duty.  There is no nexus opinion connecting the Veteran's current disability to any in-service disability related to a gastrointestinal disorder.  

The Board has considered the Veteran's testimony of continuously having had gastrointestinal symptoms since discharge but finds that this testimony is outweighed by medical findings of record.  Lay persons are competent to report on factual matters of which they had firsthand knowledge.  There is no basis, however, for concluding that the Veteran and other lay affiants have the requisite and specified training to be competent of discerning the nature, extent, and severity of gastrointestinal disorder, in the absence of specialized medical training.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau.  As such, the objective medical findings and opinions provided by January 2016 VA examination report are accorded greater probative weight in determining service connection for the Veterans gastrointestinal symptoms.

The Veteran is competent to describe visible or personally observable symptoms both during and after service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In contrast to the appellant's assertions the service treatment records do not demonstrate a combination of manifestations sufficient to identify a chronic gastrointestinal disability sufficient to establish chronicity during service.  The appellant denied a history of stomach disorders at his separation from service, and physical examination at that time did not reveal a pertinent disorder.  The claimed chronic gastrointestinal disorder, claimed as a "stomach condition" and/or H. Pylori infection, are not chronic diseases listed at 38 C.F.R. § 3.309 (a). 

As chronicity of a gastrointestinal disability in-service is not adequately supported by the service treatment records, a showing of continuity of symptomatology after service is required to support the claim.  In this regard, the Board acknowledges that the Veteran testified that he experienced gastrointestinal symptoms following service discharge.  There is no clinical evidence, however, that the Veteran sought treatment for gastrointestinal symptoms until many years after service. 

The mere absence of medical records does not contradict a Veteran's statements about his symptom history. See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for many years after service.  This long period without problems weighs against the claim. 

In this case, the determination as to the presence of a gastrointestinal disability is medical in nature.  Diagnosing a gastrointestinal disorder is not a diagnosis that is based on simple lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (As to whether a chronic condition has existed since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptoms when they are not medical in nature and are capable of lay observation).  

In this case the Veteran is not qualified because of a lack of education, training, and expertise to offer an opinion as to the proper medical diagnosis or etiology of a medical condition that is not capable of lay understanding.  38 C.F.R. § 3.159.  Accordingly, the Veteran is not competent to attest that the symptoms he had during service, even if similar to symptoms he currently experiences, are due to a gastrointestinal disease which had its onset during active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Although the Veteran may have experienced acute gastrointestinal symptoms during military service at some point in time, this does not automatically mean there was chronic disabling gastrointestinal disease which caused those symptoms.  The Veteran has not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not disputing that the Veteran may have experienced gastrointestinal symptoms during service, the Board rejects the notion that gastrointestinal symptoms necessarily were due to a chronic disease or disability, including one only first clinically documented many years after service. 

For these reasons, the Veteran's statements and testimony are not competent evidence sufficient to establish the diagnosis, etiology, and continuity of the claimed chronic gastrointestinal disorder, claimed as a "stomach condition" to include a H. Pylori infection.  Jandreau.  

For the foregoing reasons, the preponderance of the evidence is against the claim that the chronic gastrointestinal disorder, claimed as a "stomach condition" and/or H. Pylori infection, originated during service and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Ischemic heart disease, to include as the residual of exposure to Agent Orange.

The Veteran seeks entitlement to service connection for ischemic heart disease, to include as due to exposure to Agent Orange.

The Veteran's exposure to herbicides has been conceded, and the only question before the Board on this issue is whether the Veteran has been diagnosed with ischemic heart disease.

Ischemic heart disease requires functional constriction or actual obstruction of the coronary arteries.  See Dorland's Illustrated Medical Dictionary, at 975 (31st ed.2007).  For VA purposes, ischemic heart disease associated with herbicide exposure includes stable, unstable and Printzmetal's angina.  38 C.F.R. § 3.309 (e).

In February 2016 a VA cardiologist reviewed the Veteran's electronic record and noted the appellant has symptoms of Chronic Stable Angina.  He also noted the Veteran's Nuclear Stress test in March 2013 showed Anterior and Basal Lateral Ischemia.  Stable angina is on the list of presumptively connected diseases that qualify an ischemic heart disease and service connection is warranted for ischemic heart disease on a presumptive basis due to herbicide exposure. 

In sum, resolving reasonable doubt in the appellant's favor the Veteran has a diagnosis of ischemic heart disease.  As he is presumed to have been exposed to herbicides during his service in the Republic of Vietnam, service connection is warranted for the claimed disability on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).

Rating above 70 percent for post-traumatic stress disorder

The Veteran filed a claim of entitlement to an increased rating for post-traumatic stress disorder in July 2007.  He is appealing a November 2007 rating decision that determined his post-traumatic stress disorder was correctly rated at 70 percent disabling. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran currently has a 70 percent rating for post-traumatic stress disorder under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Code, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

While VA has adopted as final an interim rule adopting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5), the provisions of that rule do not apply to all applications for benefits were received by VA prior to August 4, 2014. Hence, VA must follow the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) in this case.

A global assessment of functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, global assessment of functioning scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  Global assessment of functioning scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130 (2016).

As noted above, the Veteran filed a claim for an increased rating for post-traumatic stress disorder in July 2007, and he was provided VA examination in August 2007.  The appellant reported complaints of depression, anxiety, and nightmares.  He also reported becoming increasingly withdrawn.  The Veteran noted not wanting to spend time with his six grandchildren.  He felt panicky, agitated, moody and irritable from time to time. He also was distrustful, paranoid and agitated.  The examiner described him as neat and tidy, with flat affect and depression with a little dysphoria.  He was oriented to time, place and date.  There were no psychoses or thought disorder elicited but he was slightly guarded and suspicious.  No auditory or visual hallucinations were elicited and abstract thinking was appropriate.  He showed some concretization and was able to do serial sevens with some difficulty.  No signs or symptoms of organicity were elicited.  Able to spell "world" forwards and backwards.  Insight, judgment, and impulse seemed to be fair. No active homicidal-or suicidal plans or intent.  The examiner assigned the Veteran a global assessment of functioning score of 55. 

Following a VA examination in September 2010 the examiner's comments were largely similar.  She commented that the Veteran was dealing with chronic pain and other significant physical conditions.  She noted that he was participating in individual therapy for anxiety, post-traumatic stress and recurrent major depression.  The examiner noted a positive and close relationship between the Veteran and his second wife of four years.  Impairment of the marital relationship is related to irritability, anger outbursts and avoidance of conversation related to the trauma.  She described a lack of close social relationships in the Veteran and that he has not had any close friendships since Vietnam.  The Veteran reportedly had lost interest in some previous hobbies but is still involved in church, as he is a pastor. 

The examiner described the Veteran's likely occupational functioning was mildly impaired for both physical and sedentary employment due to impulsive reactions and problems with abstract- thinking ability.  The examiner noted the Veterans post-traumatic stress disorder symptoms to include recurrent intrusive recollections, recurrent distressing dreams, loss of interest in previously enjoyed activities, moderate feeling of detachment or estrangement from those around him, difficulty falling or staying asleep, hypervigilance and irritability or anger outbursts.  This examiner assigned a global assessment of functioning score of 50 for the severity of the above mentioned symptoms and their impact on the Veteran's function. 

The Veteran was provided an additional VA examination in conjunction with Board Remand instructions in January 2016.  This examiner noted the Veteran's diagnosis of post-traumatic stress disorder and identified his major depressive disorder as likely due to or secondary to the post-traumatic stress disorder.  The examiner found that posttraumatic stress disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood. The examiner noted that the Veteran did not have much of a social life, and he had no close friends and he did not participate in groups.  He spent much of his time at home and reads the Bible.  The Veteran was able to run errands as needed and may go out to eat.  The claimant was noted to avoid crowds and when out wanted to pick a seat with his back to the wall.  

The 2016 examiner noted that he Veteran continued to have post-traumatic stress disorder symptoms and that his condition had not improved since the last examination.  The Veteran was noted to continue to have numerous and significant symptoms that impacted his life.  The claimant reported problematic short-term memory, forgetting what others say and missing appointments. Significantly, he denied suicidal and homicidal ideation, as well as delusions and hallucinations. There were no panic attacks and no signs of an obsessive compulsive disorder. He reported chronic and significant depression, as well as a sad mood. The examiner opined that much of this was likely due to posttraumatic stress disorder, the impact of traumatic memories and feelings of survivor's guilt.  The Veteran reported being anxious and tense often.  The Veteran also reported trauma related nightmares most every night, daily upsetting intrusive memories of trauma, and sleeping only a few hours per night. 

The Veteran has provided numerous statements regarding his post-traumatic stress disorder and they track largely with what has come up in VA examinations.  He noted the marital problems with his first wife, his problems with sleep, hypervigilance, and memory; he also repeated his contentions that his disability rating should be 100 percent. 

Upon careful review of the evidence of record, the Board finds that the objective medical evidence and the statements submitted by the Veteran regarding his symptomatology, more nearly approximates symptoms associated with a 70 percent disability rating for the entire period on appeal.  As such, the Board finds that a rating in excess of 70 percent is not warranted.  The preponderance of the evidence is against entitlement to an evaluation in excess of 100 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his dysthymic disorder on his occupational and social impairment. 

 During the period on appeal, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; depression; anxiety; some memory loss; impaired judgment; fatigue; irritability; inconsistent mood; and difficulty establishing and maintaining effective work and social relationships. 

There has been no reported suicidal or homicidal ideation during this period; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships. Additionally, there have been no reported delusions or hallucinations.

The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so.  For example, the Veteran has withdrawn socially from many things, but has reported that his current marital relationship is healthy.  He also volunteers as a local pastor for the small church and interacts with his children and grandchildren occasionally.  

Furthermore, the Board notes the various global assessment of functioning scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's post-traumatic stress disorder during this period.  In this case, the assigned global assessment of functioning scores are indicative of serious symptoms; this is reflected in the Veteran's current rating of 70 percent.  A global assessment of functioning score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).  

In this case, the Board finds that the extent and severity of the posttraumatic stress disorder symptoms reported during the appeal period are suggestive of occupational and social impairment with deficiencies in most areas, as contemplated in the assigned 70 percent rating, regardless of the global assessment of functioning scores.  A review of the Veteran's VA treatment records does not, however, suggest that his symptoms are of the frequency and severity that is consistent with total social and occupational impairment.  The descriptions of the Veteran's symptomatology noted during mental evaluations are the most accurate guide to identifying the severity of the psychiatric condition.

Consideration has been given to assigning staged ratings; however, at no time during the period in question has the disability warranted higher scheduler ratings than those assigned.  At no time during the appellate term was total social and occupational impairment due to psychiatric symptomatology shown.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, as discussed above, that the Veteran's PTSD symptomatology does not represent the criteria required for a 100 percent rating at any point during the appeal period. 

In reaching the above conclusions, the Board considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology, however, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability dies not result in total social and occupational impairment at any point during the appeal period.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected PTSD is worse than evaluated, the Board points out that the predominant findings on during clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect. 

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 70 percent for posttraumatic stress disorder with recurrent major depression.  The claim is denied. 38 U.S.C.A. §§ 1155, 5107.   

Earlier effective date for PTSD

In a May 2002 Board decision the Veteran's posttraumatic stress disorder was assigned a 70 percent rating effective from December 13, 1991.  The Veteran did not appeal the effective date assigned in that decision.  As such, that May 2002 Board decision is final.  38 U.S.C.A. § 7104.  

The Veteran now contends that his 70 percent rating for post-traumatic stress disorder should have an effective date prior to December 13, 1991.  Significantly, however, the United States Court of Appeals for Veterans Claims has held that an effective date cannot be challenged with a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, if a claimant wishes to obtain an effective date earlier than that assigned in a final decision, the claimant must file a timely appeal to that decision.  38 U.S.C.A. §§ 7104, 7105.  Otherwise, the decision becomes final, and the only basis for challenging the effective date is a motion to revise the decision on the basis of clear and unmistakable error.  Rudd, 20 Vet. App. at 299-300. 

The Veteran did not perfect an appeal to the May 2002 Board decision, and it is final.  The Veteran has not made a specific allegation of clear and unmistakable error with respect to the May 2002 Board decision.  In this respect a motion based on an allegation of clear and unmistakable error is a collateral attack on a final Board decision and by its very nature it must allege an error with some degree of specificity.  See Andre v. Principi, 201 F. 3d 1354, 1361 (Fed. Cir. 2002).  

Here, the Veteran did not appeal the Board's May 2002 decision to the Court, and he has not alleged that the May 2002 Board decision was clearly and unmistakably erroneous.  As such, his collateral attack on the finality of the May 2002 decision must be dismissed as a matter of law.  Rudd.

Bilateral Hearing Loss since 2010

The Veteran seeks entitlement to an initial evaluation for a bilateral hearing loss above the 30 percent effective since September 16, 2010.

Pursuant to applicable law and regulation, evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3000, and 4,000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  

Disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was provided a VA examination in January 2016. Audiometric study revealed pure tone air conduction threshold levels, in decibels, as follows:  

HERTZ
1000
2000
3000
4000
AVE
RIGHT EAR
30
70
70
75
61
LEFT EAR
20
70
70
75
59

Speech recognition ability was reported as 84 percent in the Veteran's right ear, and 78 percent in the left ear.  The pertinent diagnosis noted was normal hearing progressing to sensorineural hearing loss bilaterally.  

Based on the aforementioned, it is clear that, for the period in question, which is to say, the period since September 16, 2010, the Veteran exhibited no more than Level III hearing impairment in his right ear, and Level IV hearing impairment in his left ear.  Such findings are commensurate with no more than the 10 percent evaluation in effect for a hearing loss since September 16, 2010.  Accordingly, a rating above 30 percent for that period is not warranted.  

In reaching this determination, the Board has given due consideration to the Veteran's potential entitlement to an extraschedular evaluation for his service-connected bilateral hearing loss.  However, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected bilateral hearing loss since September 16, 2010 has been rated quite generously at 30 percent disabling and is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not in order.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  



ORDER

Entitlement to service connection for a chronic gastrointestinal disorder, claimed as a "stomach condition" and/or H. Pylori infection, is denied. 

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with secondary major depressive, is denied 

Entitlement to an effective date prior to December 13, 1991 for the award of a 70 percent evaluation for posttraumatic stress disorder, is dismissed.

Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss effective from September 16, 2010, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


